Per Curiam.
The copy offered is no evidence. The Recorder has no authority to record any instrument but in pursuance of the directions of the Act of Assembly. Such a bond as the present he had no right to record before it was proved. What he does without authority, can derive no credit from his character as an officer. A copy certified by the Recorder is no evidence unless he is directed by law to record the instrument and records it according to the direction.
Copy rejected.
When the plaintiff had gone through his evidence, defendant offered to demur, but it was objected by the counsel for the plaintiff that as there was paroi evidence the defendant had no right to demur, or, if he did demur, the plaintiff was not obliged to join in the demurrer.
Sed, per Curiam.
Notwithstanding there is paroi evidence, a
party may demur, and the opposite party must join in the demurrer. By the demurrer the whole evidence is admitted to be true, and, of consequence, the party cannot complain as he has the full benefit of it.